UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7050


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

AMANDA DARLENE GREENE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00133-WO-1)


Submitted:   December 9, 2016             Decided:   December 15, 2016


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amanda Darlene Greene, Appellant Pro Se. Eric Lloyd Iverson,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Amanda Darlene Greene appeals the district court’s order

accepting the recommendation of the magistrate judge, denying

Greene’s exemption request, and ordering two garnishees to remit

money and property of Greene to the United States.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States   v.     Greene,   No.   1:15-cr-00133-WO-1       (M.D.N.C.    July   11,

2016).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before   this    court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2